ON REHEARING.
After hearing the very able presentations of counsel we are unable to say that any other conclusion is tenable than that reflected in the original opinion. Our attention has been directed to the case of Pate v. Dumbauld, No. 23,253, recently decided by the Supreme Court and not yet published. This was a malpractice case from Jasper County, and while perhaps not on all fours with the case at bar, the conclusions of the court apply directly and control herein.
It is well to note that in the case under consideration plaintiff seeks recovery wholly upon the doctrine of res ipsaloquitur, and pleads no specific acts of negligence. *Page 336 
Therefore if plaintiff is entitled to recover it must be under the rules applicable to a case under that doctrine.
Referring to the opinion of the Supreme Court in the Pate v. Dumbauld case, it is clearly the intention of the court to hold that in this class of cases no recovery can be had unless the plaintiff produced "substantial evidence that appellant was derelict in respect to his professional duty in the case." In the case at bar there is no showing that defendants were derelict in their duty, nor is it so charged. There is no plea in the petition that defendants were not possessed of the ordinary and average skill of men of their professions in the community. Absent evidence to the contrary, the law presumes that defendants did their duty properly. [Lenox v. Harrison, 88 Mo. l.c. 496; Mathias v. O'Neill, 94 Mo. 520, 528; Yarnell v. Railroad,113 Mo. 570, 579; Hartwell v. Parks, 240 Mo. 537, 544; Haggard v. McGrew Coal Co., 200 S.W. l.c. (Mo.) 1074; Wells v. Wells, 279 Mo. 57, 69, 213 S.W. l.c. 833; B.C.F.G. Ass'n. v. Zollman P. Co., 200 S.W. (Mo.) 911; State v. McNeal, 237 S.W. l.c. (Mo.) 741.]
Our original opinion will be adhered to, the judgment reversed and the cause remanded for another trial.
All concur.